Ryan, 0.
This action in the district court of Red Willow county was on a breach of warranty in the sale of a horse. The defendant, by way of counter-claim, alleged that the horse was by him traded as part of the consideration *706for a tract of land in relation to which there was a warranty of quality which was untrue. The prayer of the plaintiff was for judgment in. the sum of $200; that of the defendant was for judgment in the sum of $270. On a tidal of the issues joined as to these claims there was a verdict and judgment in favor of the plaintiff in the sum of $100. The judgment debtor brings the record for review into this court upon his petition in error. This record is in such condition that there is open to our consideration but one question, and that is the sufficiency of the evidence to sustain the verdict. It may be possible, as asserted by the plaintiff in error, that the jury took into consideration facts not proper for them to have in mind, but of this there is no proof. As disclosed by the bill of exceptions, the evidence was merely conflicting, and it might appear to us to preponderate in favor of the plaintiff in error, but this does not justify a reversal of the judgment. This has been so often announced that it now should be received as a firmly settled rule, without the necessity of citing authorities to sustain it. The judgment of the district court is
Affirmed.